Citation Nr: 1225673	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for service-connected lumbosacral strain with degenerative disc disease (DDD), spondylosis, and spondylolisthesis, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel










INTRODUCTION

The Veteran served on active duty from October 1976 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a disability evaluation greater than 10 percent for the service-connected lumbosacral strain.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated the same day.

During the current appeal, and specifically by an April 2010 rating action, the RO redefined the Veteran's service-connected low back disability as lumbosacral strain with DDD, spondylosis, and spondylolisthesis and awarded an increased evaluation of 40 percent for this disorder, effective from May 30, 2006, the date of receipt of his increased rating claim.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In July 2011, the Board remanded the Veteran's increased rating claim for further evidentiary development.  Further review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a June 2012 supplemental statement of the case (SSOC) and then returned the Veteran's VA claims file to the Board for further appellate review.


FINDINGS OF FACT

1.  The service-connected lumbosacral strain with DDD, spondylosis, and spondylolisthesis is manifested by back pain and limitation of motion.  However, incapacitating episodes, associated neurological pathology, and unfavorable ankylosis of the thoracolumbar spine have not been shown.

2.  The service-connected lumbosacral strain with DDD, spondylosis, and spondylolisthesis does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the service-connected lumbosacral strain with DDD, spondylosis, and spondylolisthesis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5243, 5237 (2011).

2.  The requirements for referral of the Veteran's increased rating claim for his service-connected lumbosacral strain with DDD, spondylosis, and spondylolisthesis to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran filed his claim seeking an increased rating for his service-connected thoracolumbar spine disability in May 2006.  A letter dated in July 2006 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  The correspondence also notified the Veteran of how disability ratings and effective dates are determined.

Additionally, in a letter dated August 2009, the Veteran was provided with the Diagnostic Code used to rate his service-connected thoracolumbar spine disability.  He was also notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).

The timing defect of the August 2009 letter was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of a supplemental statement of the case (SSOC), most recently in June 2012.

Also, the RO obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post-service medical records and secured VA examinations in furtherance of his thoracolumbar spine claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.

A pertinent VA examination and addendum opinion with respect to the thoracolumbar claim on appeal were recently obtained in August 2011 and June 2012, respectively.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and addendum opinion identified here are sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis-Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 40 percent evaluation for his service-connected thoracolumbar spine disability from May 30, 2006, the date of the increased rating claim.  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's thoracolumbar spine disability is current rated under 38 C.F.R. 
§§ 4.71a, DC 5243-5237 [intervertebral disc syndrome - lumbosacral strain].  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Accordingly, the Board has considered whether the Veteran is entitled to an increased disability rating under DC 5243 [intervertebral disc syndrome].  Crucially, the competent evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes, as defined in Note 1 of DC.  The Board acknowledges the Veteran's self-report that he experiences weekly flare-ups of his thoracolumbar spine disability.  However, there is no evidence of record demonstrating that, at any time during the appeal period, a physician prescribed bed rest during such episodes to justify a higher rating under DC 5243.  See the VA examination reports dated in August 2011, October 2009, and August 2006.  Thus, rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail him of a rating greater than the currently-assigned 40 percent evaluation for his service-connected disability.  Rather, the Veteran has reported a progressive worsening of thoracolumbar symptoms and has described functional impairment.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

In this case, DC 5237 [and thus the general rating formula for diseases and injuries of the spine] is appropriate in that the medical evidence of record indicates that the Veteran's service-connected thoracolumbar spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

As indicated above, the Veteran's thoracolumbar spine disability is rated as 40 percent disabling.  To obtain a higher disability rating of 50 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate unfavorable ankylosis of his entire thoracolumbar spine.  See 38 C.F.R. §§ 4.71a, DC 5235-5237 (2011).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Here, the Veteran was afforded a VA examination in August 2006.  The Veteran provided a detailed history of his thoracolumbar spine disability.  Specifically, he reported constant pain with flare-ups and intermittent radiation into the left leg.  The intensity of the pain was reported to be four to five on a scale of one to ten (4/10).  Intensity of pain during flare-ups was reported to be 7-8/10.  Flare-ups were reported to occur on a weekly basis and last less than a day.  The Veteran reported that he is "less likely to move about" and "inclined to lay down" during flare-ups.  He also reported experiencing occasional "Charlie horse" type spasms along his lowest sacral midline.

The examiner noted that the Veteran exhibited a normal gait.  Examination of his back revealed no evidence of paravertebral muscle tenderness to palpation.  Range of motion testing revealed forward flexion to 30 degrees with pain at the extremes of the measured range of motion; extension to 20 degrees with pain at the extremes of the measured range of motion; lateral flexion to 20 degrees bilaterally with pain at the extremes of the measured range of motion; and lateral rotation to 30 degrees bilaterally with pain at the extremes of the measured range of motion.  The examiner noted that "[p]assive range of motion and active range of motion as well as active range of motion against strong resistance or repetition are all limited by report of pain in his lowest lumbar area at the lumbar gluteal junction."  Straight-leg raising test was negative.

Upon neurologic examination, the Veteran "reported a slight decrease in intensity of vibration and pin sharpness of the left smallest toe and the more lateral part of the forefoot to just about the lateral malleolus compatible with possible left S-1 nerve root involvement, though not absolute based on intact sensation with slight reduction in stimulus intensity."  Motor examination was normal.  The remainder of the examination of the lumbar spine was essentially within normal limits.  Thus, as to the question of neurological impairment, the August 2006 VA examiner noted that "[t]here is a history and subtle clinical finding to suggest that a left S-1 sensory alteration must be proven or ruled out by electrodiagnostic testing."  

The Veteran was afforded a second VA examination in October 2009.  His claims file was reviewed.  At that time, the Veteran reported pain in his low back that radiated into his left hip, buttock, thigh, calf, and foot.  The pain was reported to be constant and severe.  The Veteran also reported weekly flare-ups of severe pain lasting two to three days and stated that he treats the flare-ups with ice, pain medication, muscle relaxers, and bed rest.  The examiner indicated that the Veteran did not have any episodes of incapacitation as a result of his thoracolumbar spine disability. The Veteran endorsed the use of an orthopedic insert in his shoes and stated that he can walk more than a few yards and less than a quarter of a mile.  He stated that he is only able to stand for ten to fifteen minutes.  The Veteran exhibited muscle spasms, pain with motion, and tenderness as a result of his thoracolumbar spine disability.  The examiner noted that "[r]ight straight leg raise to 30 degrees elicited left sided low back and left hip increased pain with dorsiflexion of the right foot and pain decreased with flexion of the knee; left straight leg raise at 12 degrees elicited left back pain and left hip pain which increased with dorsiflexion of the left foot and decreased with flexion at the knee."  The Veteran denied urinary incontinence or any other urinary symptoms except for frequency and nocturia.  There had been no hospitalization or surgery.  The examiner noted that the Veteran's thoracolumbar spine disability caused him to be assigned to different duties at work and resulted in increased absenteeism.

Range of motion testing revealed forward flexion to 10 degrees with pain throughout; extension to 10 degrees with pain throughout; left lateral flexion to 8 degrees and right lateral flexion to 9 degrees; and and lateral rotation to 20 degrees bilaterally with pain throughout.  Repetition caused increasing pain and a decrease in the range of motion of forward flexion to 7 degrees, extension to 9 degrees, left lateral flexion to 5 degrees, right lateral flexion to 6 degrees, left lateral rotation to 15 degrees, and no change in right lateral rotation.  The examiner diagnosed the Veteran with chronic lumbago with left lower extremity radiculopathy and chronic lumbar DDD with mild spondylolisthesis.

A neurological examination was conducted in conjunction with the October 2009 examination at which time the examiner indicated that the Veteran had complete muscle strength and function of his lower extremities.  No muscle atrophy or abnormal deep tendon reflexes were reported.  Decreased sensation to light touch was noted along the toes of the left foot; bilateral hyperactive knee reflexes were also indicated.  The examiner diagnosed the Veteran with peripheral neuropathy, however, no rationale was provided for this diagnosis.  Notably, electromyographically (EMG) testing of the left leg revealed normal results, and a needle examination of the bilateral lower extremities was also normal.

A VA medical opinion as to the thoracolumbar spine disability was obtained in February 2010 from a physician certified by the American Board of Neurology.  The physician reviewed the Veteran's pertinent medical records and diagnosed the Veteran with "lumbosacral DDD, spondylosis, and spondylolisthesis, but no evidence of lumbosacral radiculopathy."

Pursuant to the July 2011 Board Remand, the Veteran was afforded another VA examination in August 2011.  The examiner noted that the Veteran continued to experience significant back pain.  The Veteran reported flare-ups of pain and explained that "some days...are better than others, and he has to baby his back at times and take more of his Vicodin."  The VA examiner noted that the Veteran "has an elastic corset brace that he uses a couple times per year for his back condition."  Range of motion testing revealed forward flexion to 90 degrees without objective evidence of pain; extension to 30 degrees without objective evidence of pain; lateral flexion to 30 degrees, bilaterally, and  lateral rotation to 30 degrees bilaterally without objective evidence of pain.  Repetition did not cause additional limitation of motion.  The examiner also noted that the Veteran's thoracolumbar spine disability did not cause any functional loss or impairment.  Muscle spasms were not exhibited upon examination.  The examiner stated that "[t]here is no ankylosis in this Veteran whether favorable or unfavorable of the Veteran's entire thoracolumbar spine and no unfavorable ankylosis of his entire spine."  She further indicated that there have been no incapacitating episodes of any frequency.  With regard to functional impairment, the examiner concluded that "[i]t is my medical opinion that the Veteran is able to secure and maintain gainful employment in any capacity requiring sedentary or light or heavy physical labor based on his service-connected condition of lumbosacral strain."  The examiner explained that "[t]he Veteran has been in a sedentary position for two to three years...He is trained as a mail handler and was moved to the sedentary position and now works for the union in this sedentary position because the person who had this position retired, and he was elected to this position."  The examiner further opined that "[i]t was not based on any disability when he left, he was working in an office as a steward and driving powered equipment at times but was not on light duty but was in the job based on seniority but not based on any disability.  He had been on limited duty in the part, but his claim had been closed."

Neurological examination revealed findings within normal limits including intact deep tendon reflexes, negative straight leg raises, normal sensory examination, no muscle atrophy, and no symptoms consistent with radiculopathy.  The examiner thus concluded that "[t]here are no associated neurological abnormalities including but not limited to bowel and bladder impairment."

In a June 2012 VA addendum opinion, the reviewing neurologist noted her previous conclusion that "[t]here is no ankylosis in this Veteran whether favorable or unfavorable of the Veteran's entire thoracolumbar spine and no unfavorable ankylosis of his entire spine."  She then opined that "[t]here is nothing to indicate that this has changed and that it thus remains that there is no unfavorable or favorable ankylosis relating to the Veteran's back condition." 

Here, a review of the competent medical evidence of record demonstrates that the Veteran has not been diagnosed with favorable or unfavorable ankylosis during any VA examination or outpatient treatment.  Although VA examinations dated August 2006, October 2009, and August 2011 recorded widely varying degrees of range of motion, the evidence demonstrated that the Veteran was able to maintain some degree of forward flexion, extension, lateral flexion, and lateral rotation.  As the Veteran is able to move his lower back joint, by definition, it is not immobile.  Therefore, ankylosis is not shown.  Moreover, no symptoms of unfavorable ankylosis (such as difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching) have been exhibited or endorsed by the Veteran during the appeal period.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).  Accordingly, a higher rating is not warranted based upon the schedular criteria.  See 38 C.F.R. § 4.71a, DC 5237.

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for the appeal period.

The Board has also considered whether an increased rating is warranted due to neurologic manifestations of the Veteran's thoracolumbar spine disability.  A review of the record shows that the Veteran has been diagnosed with radiculopathy and peripheral neuropathy during the appeal period.  See the VA examination report dated October 2009.  However, although some sensory impairment of the toes of the left foot has been documented, neurological testing does not corroborate a diagnosis of radiculopathy of the left lower extremity or any other neurological impairment as a result of the service-connected thoracolumbar spine disability.  Crucially, the August 2011 VA examiner, a certified neurologist, thoroughly reviewed the Veteran's medical history including EMG testing results and conducted a contemporaneous neurological examination.  She then concluded that the Veteran did not have radiculopathy of the left lower extremity or any other neurological abnormality.

The Board recognizes the August 2011 examiner's opinion conflicts with the October 2009 VA examiner's diagnoses of radiculopathy and peripheral neuropathy.  However, the August 2011 VA examination report appears to have been based upon an interview and neurological examination of the Veteran, a review of the claims file, including the Veteran's contentions and service records, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the August 2011 VA examiner's findings concerning the absence of radiculopathy are consistent with EMG testing which documented normal findings as to the left lower extremity.  See the EMG testing report dated October 2009.

Crucially, although the Veteran is shown to have DDD, the medical evidence of record indicates that he does not have any significant neurological deficits and the clinical evidence does not support a continuing diagnosis of radiculopathy, neuropathy, or myelopathic signs.  In this case, the evidence is insufficient to warrant the assignment of a separate rating under any of the applicable neurological rating codes.

III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's service-connected low back disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  

Here, although the Veteran's thoracolumbar spine disability has an impact on his occupational functioning, the evidence suggests that the Veteran is capable of sedentary employment.  See the VA examination report dated August 2011.  Moreover, as noted by the August 2011 VA examiner, the Veteran was not moved to light duty at work based on his service-connected disability, but rather based upon seniority.  Id.  Accordingly, the thoracolumbar symptoms reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

As previously noted herein, the August 2011 VA examiner explained that the Veteran works full-time and that his thoracolumbar spine disability has not significantly impacted his ability to maintain gainful employment.  Accordingly, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased disability rating greater than 40 percent for the service-connected lumbosacral strain with DDD, spondylosis, and spondylolisthesis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


